Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 6/13/2022, the amendment/reconsideration has been considered.  Claims 1-20 are pending for examination.
Response to Arguments
Applicant's arguments are moot in light of the new ground of rejections set forth below. 
Terminal Disclaimer
3.	The terminal disclaimer filed on 6/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10880392 and the expiration date of US Patent Application 16935012 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites “the graph-based representation comprising nodes for each of the set of learning assets and edges for linking the set of learning assets based on the sequencing”, which does not find support in the originally filed application.  The originally filed application, e.g., specification, [0283], mere discloses nodes representing assets, without disclosing multiple nodes for each asset.  All new matters need to be deleted.  Claims 2-20 are similarly rejected.
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “the graph-based representation comprising nodes for each of the set of learning assets and edges for linking the set of learning assets based on the sequencing”, which conflict with the disclosure in the specification.  The specification, [0283], discloses nodes representing assets, instead of multiple nodes for each asset.  Also, it is unclear how multiple nodes represent each asset.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any possibility.  Claims 2-20 are similarly rejected.
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bitting (US 20180096024) in view of Contractor et al (US 20160133162).
As to claim 1, Bitting discloses a system for hybrid content provisioning, the system comprising:
a memory comprising a learning-asset database comprising a plurality of learning assets each comprising a link directing to educational content, wherein at least some of the educational content is stored on a remote content platform (figures 4a and 4b; [0039]; [0055], remote server); and 
at least one server configured to execute a user microservice ([0039]-[0042]; [0055]; figure 4a; figure 4b), wherein the at least one server is configured to:
identify a set of learning assets with each of the learning assets comprising a link to educational content and associated metadata (figure 2; figure 4b; figure 4b; [0039], a release object is a link to education content and namespace the latter is associated metadata);
 automatically determine a sequencing of learning assets in the set of learning assets, wherein the sequencing is partially adaptive-based and partially non-adaptive-based (figure 2; figures4a-4b indicating displays with automatically determined sequencing, wherein the sequencing of the first row is non-adaptive being the same from figure 4a to figure 4b, while the second row is adaptive being different from figure 4a to figure 4b); 
generate a graph-based representation of the set of learning assets based on the determined sequencing (figure 4a and figure 4b), the graph-based representation comprising nodes for each of the set of learning assets based on the sequencing (see 112 rejection and Examiner’s interpretation above.  See figure 4a and 4b);
receive a request for a local-user microservice; identify a portion of the graph-based representation relevant to the local-user microservice; and provide a local copy of the portion of the graph-based representation relevant to the local-user microservice ([0041], the portion of the graphic representation corresponding to the newly added object is relevant to the local reviewer user, and a copy of which is provided to the local reviewer user, wherein the preview request reads on the request for the local-user microservice).
	However, Bitting does not expressly disclose edges for linking the set of learning assets.  Contractor discloses a concept of having edges for linking a set of learning assets ([0017], “a learning graph including knowledge paths may be displayed”).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Bitting with Contractor.  The suggestion/motivation of the combination would have been to enable displaying knowledge paths, (Contractor, [0017]).

	As to claim 11, see similar rejection to clam 1.
As to claim 2, Bitting discloses the system of claim 1, wherein the at least one server is further configured to retrieve a content model associated with the set of learning assets (figure 4a; figure 4b; [0051]; [0069]; [0102]).
As to claim 12, see similar rejection to claim 2.
As to claim 3, Bitting discloses the system of claim 2, wherein the content model is retrieved from the memory (see citation in rejection to claims 1-2, wherein retrieving from memory is implied).
As to claim 13, see similar rejection to claim 3.
14.	Claims 4-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bitting- Contractor, as applied to claim 1 above, and in view of Julia et al (US 20060111902).
As to claim 4, Bitting discloses the claimed invention substantially as discussed in claim 1, and in addition, wherein the user microservice comprises a platform-user microservice, the platform-user microservice comprising: 
a platform synchronizer configured to synchronize operation of the platform-user microservice and the local-user microservice ([0041], synchrization between the reviewer user and public userss);
an asset sequencer configured to persist user state data and identify next learning assets for presentation ([0041], the next learning assets is the updated objects, while the public users’ data are perssited);
a recommendation module configured to interact with the asset sequencer to select next learning assets according to a machine learning model ([0041], wherein the machine learning model is based on the new objects. It is to be noted that the claim does not limit to a specific machine learning therefore Examiner adopts broadest reasonable interpretation);
an asset retriever module configured to retrieve the identified next learning assets ([0041], the updated objects); but does not expressly disclose a scoring module configured to evaluate user performance.  Julia discloses a scoring module configured to evaluate user performance ([0070]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Bitting-Contractor with Julia.  The suggestion/motivation of the combination would have been to determine a user’s learning ability, (Julia, [0070]).
As to claim 5, Bitting discloses the system of claim 4, wherein the at least one server is further configured to: identify the requested local-user microservice from a set of pre-created local-user microservices; and provide the requested local-user m1croservice ([0041], for the reviewer user).
As to claim 14, see similar rejection to claim 5.
As to claim 6, Bitting discloses the system of claim 5, wherein the at least one server is further configured to synchronize state data with the platform synchronizer ([0041], synchronizer the reviewer user’s with the public users’s object data).
As to claim 15, see similar rejection to claim 6.
As to claim 7, Bitting discloses the system of claim 6, wherein synchronizing state data comprises receiving updated state information identifying an updated state for a user ([0041], updated object state).
As to claim 16, see similar rejection to claim 7.
As to claim 17, see similar rejection to claim 7 and 4.
As to claim 8, Bitting discloses the system of claim 7, wherein the at least one server is further configured to, subsequent to synchronizing of state data: receive a content request at the platform-user microservice; and select, with the asset sequencer, a next learning asset for presentation (figures 4a; figure 4b, [0041]-[0042], clicking on the link by a public user is implied).
As to claim 18, see similar rejection to claim 8.
As to claim 9, Bitting discloses the system of claim 8, wherein the at least one server is further configured to provide the next learning asset to the local-user microservice ([0041], displayed to the reviewer user).
As to claim 19, see similar rejection to claim 9.
As to claim 10, Bitting-Julia discloses the system of claim 9, wherein the at least one server is further configured to: receive a user response to the provided learning asset; evaluate, with the scoring module, the user response to the presented learning asset; update a user model characterizing user mastery; and update local user state data based on the updated user model ([0070]-[0071]. It is to be noted that the claimed “local user state data” is not required to be related to the local user in the preceding claim(s)).
As to claim 20, see similar rejection to claim 20.
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/               Primary Examiner, Art Unit 2458